Case 19-50108 Doc 2 Entered 01/30/19 15:54:41 Page 1 of 1

Fill in this information to identify the case:

Debtor name Park Road LLC

 

Nevada
(State)

United States Bankruptcy Court for the: District of

El check ifrhis is an

Case number (|f known): amended filing

 

 

Official Form 204

Chapter 1 1 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims and Are Not lnsiders 12/15

 

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. |nc|ude claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
largest unsecured claims.

Name of creditor and complete Name, telephone number, and Nature of the claim indicate if Amount of unsecured claim
mailing address, including zip code email address of creditor (for example, trade claim is if the c¢a,m is fully unsecured‘ fm m only unsecured
°°ntact debtsi bank l°a“$i C°n_ti"_ge"ti claim amount lf claim is partially secured, fill in
profess’°na' unl"_lu'datedi total claim amount and deduction for value of
SeVV'CeS. and °" d'SPuted collateral or setoff to calculate unsecured claim
government
contracts)
Total claim, if Deduction for Unsecured
partially value of claim
secured collateral or
setoff
Solano County Treasury Char|es Lomeli Taxes $68.750.88
PO Box 7407 707-784~7485
San Francisco, CA 94120 ttccc@so|anocounty.com
city of Benicia 707-746-4225 utility $3.357.94
PO Box 398515
San Francisco, CA 94139
Coast Landscape N|anagement Chuck lVloore Services $20,307-00
Corp TEL: 707-251-8872
103 Camino Oruga FAX: 707-251-8869
Napa, CA 94558
indoor Environmental Services Corp Cunis Constant Services $690»00
1512 Silica Avenue 916-988-8808
Sacramento, CA 95815 cbutts@ies-hvac.com
Orkin Services of Ca|ifornia |nc Ronnie Coff Services $273»76
PO Box 7161 1-800-562-5610
Pasadena, CA 91109 rcof'f@orkin.com
PG&E 1-866-743-0335 Utility $302-17

PO Box 997300
Sacramento CA 95899-7300

Official Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims page 1

